Citation Nr: 0920669	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether an October 31, 2005 rating decision contains 
clear and unmistakable error (CUE) insofar as the Regional 
Office assigned an effective date of January 12, 1998 for a 
100 percent evaluation for episodic ventricular arrhythmia, 
status post automated implanted cardiac defibrillator, and 
did not assign separate evaluations for an anoxic brain 
injury with memory impairment and PTSD (also claimed as panic 
attacks).  

2.  Entitlement to an effective date prior to January 12, 
1998 for the grant of a 100 percent evaluation for episodic 
ventricular arrhythmia, status post automated implanted 
cardiac defibrillator.

3.  Entitlement to an increased evaluation for an anoxic 
brain injury with memory impairment and post-traumatic stress 
disorder (PTSD) (also claimed as panic attacks), currently 
evaluated as 70 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in October 2005 and March 2006.

The issues of entitlement to an effective date prior to 
January 12, 1998 for the grant of a 100 percent evaluation 
for episodic ventricular arrhythmia, status post automated 
implanted cardiac defibrillator; and entitlement to an 
increased evaluation for an anoxic brain injury with memory 
impairment and post-traumatic stress disorder (PTSD) (also 
claimed as panic attacks) are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim that the October 31, 2005 rating 
decision contained clear and unmistakable error (CUE) insofar 
as the RO assigned an effective date of January 12, 1998 for 
a 100 percent evaluation for episodic ventricular arrhythmia, 
status post automated implanted cardiac defibrillator, and 
did not assign separate evaluations for an anoxic brain 
injury with memory impairment and PTSD (also claimed as panic 
attacks) was received in December 2005, less than one year 
following the issuance of that decision.

2.  The October 31, 2005 rating decision is not a final and 
binding decision.


CONCLUSION OF LAW

The claim of CUE in an October 31, 2005 rating decision 
insofar as the RO assigned an effective date of January 12, 
1998 for a 100 percent evaluation for episodic ventricular 
arrhythmia, status post automated implanted cardiac 
defibrillator; and did not assign separate evaluations for an 
anoxic brain injury with memory impairment and PTSD (also 
claimed as panic attacks) lacks legal merit.  38 U.S.C.A. §§ 
5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether an October 31, 2005 rating decision contains CUE

A rating decision under chapter 38 is subject to revision on 
the grounds of CUE.  If evidence establishes the error, the 
prior decision shall be reversed or revised. 38 U.S.C.A. § 
5109A(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  Under 38 C.F.R. § 3.105(a), where evidence 
establishes CUE, the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating 
or other adjudicative decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  Id.

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether 
CUE is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or whether the statutory or regulatory provisions extant at 
that time were incorrectly applied.   Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was CUE 
must be based upon the record and the law that existed at the 
time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

According to the United States Court of Appeals for Veterans 
Claims (Court), CUE is a very specific and rare kind of 
error.  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The Court has also held that the failure to fulfill the duty 
to assist does not constitute CUE.  See Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The essence of a claim of CUE is that it is a 
collateral attack on an otherwise final rating decision by a 
VARO.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown at 44.

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of CUE).

As the question of finality is central to the case at hand, 
the Board acknowledges that, under 38 C.F.R. § 3.104(a), a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all 
field offices of VA as to conclusions based on the evidence 
on file at the time VA issues written notification, in 
accordance with 38 U.S.C.A. § 5104.  As an appellate matter, 
however, finality is addressed under 38 U.S.C.A. § 7105(c).  
Under this section, if no Notice of Disagreement is within 
the prescribed period, the action or determination shall 
become final, and the claim will not thereafter be reopened 
or allowed except as may otherwise be provided by regulations 
not inconsistent with this title.  

In the present case, the Veteran has alleged CUE in an 
October 2005 rating decision (of which he received 
notification in November 2005) insofar as the RO assigned an 
effective date of January 12, 1998 for a 100 percent 
evaluation for episodic ventricular arrhythmia, status post 
automated implanted cardiac defibrillator, and did not assign 
separate evaluations for an anoxic brain injury with memory 
impairment and PTSD (also claimed as panic attacks).  The 
Veteran asserted CUE in this decision in a December 2005 
letter; the appealed rating decision addressing the CUE 
claims was issued in March 2006, and the Veteran perfected 
his appeal as to the March 2006 rating decision in June 2006.  
All of this action occurred within the one-year period 
following notification of the October 2005 rating decision at 
issue. 

Under 38 C.F.R. § 20.302(a), a claimant has one year 
following notification of a rating determination to file an 
Notice of Disagreement as to that determination.  Given the 
chronology of the adjudication of the Veteran's case, as 
described above, it is clear from the record that the October 
2005 rating decision was not a final and binding rating 
determination, as contemplated by 38 U.S.C.A. § 7105(c), 
subject to the provisions of 38 C.F.R. § 3.105(a).  Moreover, 
the Veteran's appeal also presently includes the effective 
date and evaluation issues as separate claims, as described 
in further detail in the remand section of this decision.  As 
such, the Veteran's claim lacks legal merit and must be 
denied. 

In this case, it is the law and not the evidence that is 
dispositive.  Lacking legal merit, the claim of CUE in the 
October 31, 2005 rating decision must be denied.  See 
generally Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As this case involves a determination of whether CUE was 
present in a prior rating decision, however, the Board finds 
that the aforementioned statutory and regulatory provisions 
are inapplicable to the instant case.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (holding that a litigant 
alleging CUE is not pursuing a claim for benefits but rather 
is collaterally attacking a prior final decision).  

Moreover, under revisions to 38 C.F.R. § 3.159(b)(3) 
effective as of May 30, 2008, no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  

Accordingly, no further consideration under the statutory and 
regulatory provisions governing VA's duties to notify and 
assist is warranted in the present case.
 

ORDER

As there is no valid claim of whether an October 31, 2005 
rating decision contains CUE insofar as the RO assigned an 
effective date of January 12, 1998 for a 100 percent 
evaluation for episodic ventricular arrhythmia, status post 
automated implanted cardiac defibrillator, and did not assign 
separate evaluations for an anoxic brain injury with memory 
impairment and PTSD (also claimed as panic attacks), the 
appeal is denied.


REMAND

In September 1996, the Veteran reported a recent denial of 
his application for Social Security Administration (SSA) 
disability benefits.  Medical documentation corresponding to 
that claim for, and denial of, benefits may be relevant to 
the claims at hand, but to date the RO has made no efforts to 
retrieve SSA records.  Such efforts are required, pursuant to 
38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. 
App. 163, 139 (1998).  

With regard to the increased rating claim on appeal, the 
Veteran's last VA examination addressing his brain 
injury/PTSD disorder is from September 2005 and is more than 
three years old, and he asserted in his June 2006 Substantive 
Appeal that "there has been an actual change in my medical 
condition - for the worse."  A new examination is thus 
warranted.  See VAOPGCPREC 11-95 (April 7, 1995).

The Board also observes that the January 2006 notice letter 
addressing the increased rating issue does not contain the 
extent of notification required by the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this 
letter should include the provisions of 38 C.F.R. §§ 4.124a 
(Diagnostic Code 8045) and 4.130 (Diagnostic Code 9411) 
(2008).

Finally, the Board notes that there has been a substantial 
change in the criteria of Diagnostic Code 8045 since the 
publication of the 2008 Code of Federal Regulations.  See 73 
Fed. Reg. 54693 (Sept. 23, 2008).  The Board notes that these 
new provisions were made applicable to all benefits received 
by VA on or after October 23, 2008, and, in this appeal, the 
claim was received in August 2005.  However, veterans whose 
residuals of a traumatic brain injury were rated under a 
prior version of Diagnostic Code 8045, as here, will be 
permitted to request review under the new criteria, 
irrespective of whether there has been a worsening of the 
disability or whether VA receives any new evidence.  Id.  The 
question of the applicability of these provisions therefore 
should be addressed upon remand as well.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for 
additional evidence regarding the claims 
on appeal.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

It is essential that the Veteran be 
informed that, to substantiate his 
increased evaluation claim, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating: (i) a 
worsening or increase in severity of the 
disability, and the effect that worsening 
has on his employment and daily life; 
and/or (ii) specific measurements or test 
results in support of an increased 
evaluation.  The notice must also provide 
examples of the types of medical and lay 
evidence that he may submit.  Finally, 
the full criteria of 38 C.F.R. §§ 4.124a 
(Diagnostic Code 8045) and 4.130 
(Diagnostic Code 9411) (2008), as well as 
the recently enacted criteria of 
Diagnostic Code 8045, should be included 
in the notice letter.  

2.  SSA should be contacted and requested 
to furnish all medical records 
corresponding to the Veteran's 
application for SSA disability benefits.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA psychiatric examination to determine 
the symptoms and severity of the service-
connected anoxic brain injury with memory 
impairment and PTSD.  The Veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should provide a multi-axial 
diagnosis, with a Global Assessment of 
Functioning (GAF) score and a discussion 
of what that score represents in terms of 
occupational and social impairment.  The 
examiner should further address whether 
the symptoms attributable to the anoxic 
brain injury are manifested as separate 
and distinct from those of the PTSD. 

 A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to an effective date prior to 
January 12, 1998 for the grant of a 100 
percent evaluation for episodic 
ventricular arrhythmia, status post 
automated implanted cardiac 
defibrillator; and entitlement to an 
increased evaluation for an anoxic brain 
injury with memory impairment and post-
traumatic stress disorder (PTSD) (also 
claimed as panic attacks) should be 
readjudicated.  

In readjudicating the increased 
evaluation claim, consideration should be 
given to: (1) whether separate 
evaluations are warranted for an anoxic 
brain injury and for PTSD; and (2) the 
applicability of the revised provisions 
of Diagnostic Code 8045, described at 73 
Fed. Reg. 54693 (Sept. 23, 2008).  

If the determination of either claim is 
less than fully favorable to the Veteran, 
he and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


